Citation Nr: 9910362	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-09 032	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which continued the 10 percent 
evaluation assigned the veteran's bronchial asthma.


FINDING OF FACT

The veteran's asthma has not been shown to result in FEV-1 of 
56- to 70-percent predicted, or FEV-1/FVC of 56 to 70 
percent, or to necessitate daily inhalation or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6602 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned his 
bronchial asthma should be increased to reflect more 
accurately the severity of his symptomatology.  The 
preliminary question before the Board is whether the veteran 
has submitted evidence of a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for a higher evaluation.  See Caffrey 
v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  As the veteran in 
this case has claimed that his disability is more severe than 
the evaluation reflects, his claim is deemed well grounded.  
In addition, the Board is satisfied that the record contains 
all evidence necessary for an equitable disposition of this 
claim, and that the RO has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A 10 percent evaluation for bronchial asthma has been in 
effect since December 1948.  In February 1997, the veteran 
requested an increased evaluation, which the RO denied by 
rating decision dated August 1997.  The veteran's bronchial 
asthma is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6602.  DC 6602 provides that a 10 percent 
evaluation is warranted for FEV-1 of 71- to 80-percent 
predicted, FEV-1/FVC of 71 to 80 percent, or intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
evaluation is warranted if the veteran's asthma causes FEV-1 
of 56- to 70-percent predicted, FEV-1/FVC of 56 to 70 
percent, or necessitates daily inhalation or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.

In this case, VA outpatient treatment records and emergency 
room records from 1995 to 1998 reflect that the veteran is 
occasionally seen for bronchial asthma.  However, these 
records, in conjunction with a March 1997 report of VA 
examination, do not establish that the severity of the 
veteran's bronchial asthma warrants a higher evaluation.  On 
VA pulmonary function testing in March 1997, the veteran had 
FEV-1 of 94 (pre-drug) and 87 (post-drug) predicted, and FEV-
1/FVC of 79 (pre-drug) and 83 (post-drug).  The examiner 
indicated that, despite the veteran's suboptimal effort, the 
studies were nearly normal.  The aforementioned records do 
not show, nor does the veteran allege, that his bronchial 
asthma necessitates daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 
higher evaluation is thus not warranted under 
DC 6602.


ORDER

An evaluation in excess of 10 percent for bronchial asthma is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

